          Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


PATRICK MINOR,                                   §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00405-OLG
                                                 §
vs.                                              §
                                                 §
CHILD PROTECTIVE AGENCY (CPA),                   §
CATHERINE LOPEZ, CASE WORKER,                    §
CHILD PROTECTIVE AGENCY; THE                     §
TOP HEAD MANAGEMENT OF CPA;                      §
CASE WORKER LAQUITA, CHILD                       §
PROTECTIVE AGENCY;                               §
                                                 §
                  Defendants.                    §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable Chief United States District Judge Orlando L. Garcia:

       This Report and Recommendation concerns the review of the pleadings pursuant to 28

U.S.C. § 1915(e). All pretrial matters in this case have been referred to the undersigned for

disposition pursuant to Rules CV-72 and 1(c) of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas. The undersigned has authority to enter

this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is

recommended that Plaintiff’s Complaint be dismissed because Plaintiff fails to state a claim upon

which relief may be granted.

                                   I. Procedural Background

       Plaintiff Patrick K. Minor, proceeding pro se, filed this action on March 31, 2020. The

motion was automatically referred to the undersigned upon filing, and the undersigned has

authority to enter all non-dispositive orders in this case pursuant to 28 U.S.C. § 636(b)(1)(A).

The Court granted Plaintiff the right to proceed in forma pauperis (“IFP”) but ordered Plaintiff to

                                                1
           Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 2 of 8




file a more definite statement clarifying the factual allegations asserted in this lawsuit [#3].

Plaintiff timely filed the ordered more definite statement [#5]. The Court now undertakes a

review of the pleadings to determine whether service of Plaintiff’s Complaint on the named

Defendants in this action is warranted.

                                            II. Analysis

       Pursuant to 28 U.S.C. § 1915(e), the Court is empowered to screen any civil complaint

filed by a party proceeding IFP to determine whether the claims presented are (1) frivolous or

malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.1 See 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s

Complaint sues the Child Protective Agency, Catherine Lopez and “Laquita” (case workers at

the Child Protective Agency), and unnamed “top head management” of the Child Protective

Agency. (Compl. [#4].)

       The Court construes Plaintiff’s Complaint as a suit against the Texas Department of

Family and Protective Services’ Child Protective Services Department (“DFPS”), as this is the

legal entity responsible for investigations into child abuse and neglect and the placement of

children into foster care. Moreover, the San Antonio office of DFPS is located at the address

listed for the named Defendants in Plaintiff’s Complaint. See DFPS Office Locations for Region

8—San Antonio, available at https://www.dfps.state.tx.us/Contact_Us/locations.asp?r=8 (last

visited April 27, 2020).




       1
         Under 28 U.S.C. § 1915(e), a court may at any time dismiss a case if it determines that
the case filed by the IFP plaintiff is frivolous, but is not required to screen non-prisoner cases for
frivolousness at the outset. In contrast, when an IFP case is filed by a prisoner, the court is
required to screen a complaint for frivolousness prior to docketing or as soon as possible. See 28
U.S.C. § 1915A(a).
                                                  2
          Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 3 of 8




       Plaintiff alleges that Defendants are wrongfully denying him custody of his

grandchildren, in that he and his wife were told that their grandchildren would be returned to

their home and to their care after the “two adult persons living with [him]” moved out. (Compl.

[#4] at 4.) Plaintiff asserts a due process claim under the Fourteenth Amendment to the U.S.

Constitution pursuant to 42 U.S.C. § 1983. (Id. at 3.) Plaintiff seeks an order returning his

grandchildren to his custody and $100,000 in damages for the emotional suffering the actions of

Defendants have caused him. (Id. at 5.)

       Plaintiff’s More Definite Statement provides the Court with additional facts pertinent to

Plaintiff’s claims. Plaintiff alleges that his grandchildren were taken from him in May 2018 by

Defendants due to a false accusation of abuse against his daughter, Tameka S. Minor, when there

was never a medical opinion that abuse occurred or any such evidence presented in the state-

court removal hearing. (More Definite Statement [#5] at 1, 5–6.) Plaintiff also reiterates that a

case worker told him the children would be returned after the two adults moved out of the home.

(Id. at 14.) According to Plaintiff, Defendants removed his grandchildren from his home before

ever securing a court order to do so but Plaintiff also refers to a state court hearing in November

2017. (Id. at 7.) Finally, Plaintiff alleges that Defendant coerced Ms. Minor into giving up her

parental rights by badgering her in the courthouse lobby to sign over her kids to the State of

Texas. (Id.)

       This Court has previously addressed an almost identical lawsuit filed by Ms. Minor

against the same Defendants, but in that lawsuit Plaintiff alleged the removal of her children in

May 2017, not May 2018. See Cause Number 5:19-cv-00946-XR-ESC. The timeline recited in

Ms. Minor’s lawsuit makes more sense, in light of the reference in this lawsuit to the November

2017 court hearing.    Ms. Minor’s case was dismissed for failure to state a claim because



                                                3
            Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 4 of 8




Plaintiff’s lawsuit was filed after the expiration of the two-year statute of limitations governing

claims under Section 1983 and the District Court concluded that the substance of Ms. Minor’s

claims, which challenged a state-court custody order, were likely barred by the Rooker-Feldman

doctrine.

       Before addressing limitations and Rooker-Feldman, the undersigned addresses legal

defects with respect to the parties named in this suit. DFPS, as a state agency, enjoys sovereign

immunity from suit. “Sovereign immunity is a pre-constitutional guarantee that states cannot be

subject to suits by their own citizens without their consent.” Solis v. Texas, 488 Fed. App’x 837,

839 (5th Cir. 2012) (citing U.S. Const. amend. XI; Alden v. Maine, 527 U.S. 706, 712–13

(1999)). The Eleventh Amendment of the United States Constitution has been interpreted to

reflect the fundamental principle of sovereign immunity and to preclude suits against a state

government by citizens of that state unless the state has waived its immunity or Congress has

abrogated that immunity. Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 72–73 (2000). This

protection extends to state agencies and state departments and applies regardless of the relief

sought. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Texas has not

waived its immunity from suit as to DFPS, meaning it has not made an exception from the State

of Texas’s general Eleventh Amendment immunity to allow suits against DFPS in federal court.

See Valdez v. Tex. Dep’t of Family & Protective Servs., No. 5:14-1056-RCL, 2015 WL 4395404,

at *2 (W.D. Tex. July 15, 2015). Plaintiff therefore cannot sue DFPS, a state agency, for

violations of due process and equal protection under Section 1983. See, e.g., Wauson v. Tex.

Dep’t of Family & Protective Servs., No. A-08-CA-051-SS, 2008 WL 11419033, at *2 (W.D.

Tex. July 28, 2008) (applying immunity doctrine to bar claims constitutional claims against




                                                4
          Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 5 of 8




DFPS). DFPS is also not a “person” subject to suit under Section 1983. See Will v. Mich. Dep’t

of State Police, 491 U.S. 58 (1989).

       Plaintiff also names a number of individual DFPS case workers as defendants in his

Complaint, but it is unclear whether they are being sued in their official or individual capacities.

State officials may be sued in their official capacities for injunctive or declaratory relief under

Section 1983, but not for monetary damages. Ex Parte Young, 209 U.S. 123, 159–60 (1908).

Plaintiff’s lawsuit seeks an order returning his grandchildren to his custody and $100,000 in

damages for the emotional suffering the actions of Defendants have caused him. (Compl. [#4] at

5.) Plaintiff cannot sue individual officers of DFPS in their official capacities for monetary

damages. Ex Parte Young, 209 U.S at 159–60. Plaintiff has also failed to allege any specific

actions taken by any individually named DFPS worker to proceed against these Defendants in

their individual capacities. Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (explaining that a

plaintiff must allege specific facts to subject individual defendants to liability for the

constitutional deprivation at issue).

       Regarding the requested injunctive relief, as the Court found in Ms. Minor’s suit,

Plaintiff’s claims in this case are also likely barred by the governing statute of limitations and the

Rooker-Feldman doctrine. Civil rights claims brought under 42 U.S.C. § 1983 are governed by

the forum state’s statute of limitations for tort claims, which in Texas is two years. Clyce v.

Butler, 876 F.3d 145, 148 (5th Cir. 2017).            Plaintiff complains of the removal of his

grandchildren in May 2018, but Ms. Minor’s lawsuit referenced a May 2017 removal date

pertaining to the same custody issue. As previously noted, the state-court lawsuit regarding the

removal is listed in Plaintiff’s More Definite Statement as occurring in November 2017. The

only other date referenced in Plaintiff’s pleadings is a 2019 statement promising the return of



                                                  5
           Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 6 of 8




Plaintiff’s grandchildren in 2019 by a social worker named Malenia, who is not a named

Defendant in this lawsuit. Plaintiff’s lawsuit is essentially challenging a state-court child custody

order that resulted in the loss of custody and the termination of parental rights in connection with

a 2017 state court proceeding. Because Plaintiff’s lawsuit was filed in March 2020, it is barred

by the two-year statute of limitations.

         Additionally, to the extent that this is an attempt to obtain judicial review of a state

custody decision, this case would be barred by the Rooker-Feldman doctrine. See Liedtke v.

State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994) (citing Rooker v. Fidelity Trust Co., 263 U.S.

413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). Under the

Rooker-Feldman doctrine, an individual may not file a civil rights suit in federal court to

collaterally attack a state civil judgment. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th

Cir. 1994) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of

Appeals v. Feldman, 460 U.S. 462 (1983)). The Rooker-Feldman doctrine establishes that a

federal court lacks subject matter jurisdiction when issues in federal court are “inextricably

intertwined” with a final state court judgment. Davis v. Bayless, 70 F.3d 367, 375 (5th Cir.

1995).    The Fifth Circuit has repeatedly recognized that the Rooker-Feldman doctrine is

“narrow” and only applies when “the plaintiff seeks the review and rejection of a state court

judgment.” Saloom v. Tex. Dep’t of Family & Child Protective Servs., 578 Fed. App’x 426,

428–29 (5th Cir. 2014). Therefore, there are some circumstances in which a federal lawsuit

would not be barred under Rooker-Feldman, such as where the alleged injuries were caused by

the defendant’s actions rather than the state court judgment. Id. (finding lawsuit not

jurisdictionally barred where plaintiff challenged initial seizure of her son and an allegedly

unnecessary sexual assault performed upon him).



                                                 6
          Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 7 of 8




        There are some facts alleged by Plaintiff in this lawsuit that could be construed as

causing injury separate and apart from the state court custody determination. Plaintiff alleges

Defendants removed his grandchildren without a court order, for example. Yet, in other parts of

Plaintiff’s pleadings he is clearly challenging the state court judgment. For example, Plaintiff

complains of the state court finding of abuse, despite the lack of medical evidence confirming the

same.

        Ultimately, however, even if this case was not barred by limitations and Rooker-

Feldman, an additional legal defect would likely be fatal to Plaintiff’s claim. Plaintiff, as the

grandfather and not the parent of the children allegedly removed without cause from his home,

has filed this case on his own behalf and not on behalf of his daughter due to her incapacitation

or other basis. Plaintiff does not allege he had legal custody or parental rights over the children,

only that they were living in his home. Plaintiff’s lawsuit makes repeated allegations about the

termination of parental rights of his daughter, Ms. Minor; Defendants’ coercion of her to

relinquish those rights; and the unfavorable determinations against her due to findings of abuse.

Plaintiff’s pleadings do not inform the Court whether Plaintiff and his wife were even parties to

the state court proceedings, whether they have ever had legal custody over their grandchildren, or

any other facts related to a custodial relationship in the past. The facts as alleged in Plaintiff’s

pleadings do not provide the Court with sufficient information to determine that Plaintiff has

stated a non-frivolous claim such that Plaintiff’s Complaint should be served upon Defendants.

                             III. Conclusion and Recommendation

        Having considered Plaintiff’s Complaint and More Definite Statement under the

standards set forth in 28 U.S.C. §1915(e), the undersigned recommends Plaintiff’s claims be

DISMISSED.



                                                 7
          Case 5:20-cv-00405-OLG Document 6 Filed 05/06/20 Page 8 of 8




              IV. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 6th day of May, 2020.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE


                                                  8
